Title: From James Madison to James Madison, Sr., 6 July 1792
From: Madison, James
To: Madison, James, Sr.


Hond Sir
July 6. 1792
The Iron from Mr. Guinn was delivered this morning. I have noted in the margin its weight at the shop which I suppose comes sufficiently near the quantity charged. The 36/. due for the potts & boxes have been put into the hands of the Waggoner. His own charge for freight was 12 dollars which I have paid, tho’ from the sum you left, it must be more than you had calculated. The family is as you left it, except old Betty who seems to have got over her complaint entirely. Moses will give you the progress & state of the Harvest. I wish to be informed by his return what passed with the Sadler at the Court House & what & when he is to finish for my chair. Remember me affectly. to my mother. Yr. dutiful son
Js. Madison Jr

The Thermometer on sunday


  at 2 OC. 99 in the Porch.
  96 in the passage ☜


   4 OC. 103 in do.
  98. in do. ☜


  On monday morning
  80°.


  On this (friday) do.
  56.



